Order entered October 24, 2017




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00538-CV

                    DALLAS COUNTY HOSPITAL DISTRICT
           D/B/A PARKLAND HEALTH & HOSPITAL SYSTEM, Appellant

                                            V.

                CONNIE MOON, AS PERSONAL REPRESENTATIVE
                OF THE ESTATE OF SANDRA MERCADO, Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-10201

                                        ORDER
      The unopposed motion for extension of time to file a motion for rehearing of appellant

Dallas County Hospital District d/b/a Parkland Health & Hospital System is GRANTED. It is

ORDERED that the time for filing appellant’s motion for rehearing is extended to Monday,

November 13, 2017.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE